    Case 18-30563         Doc 50     Filed 05/31/19 Entered 05/31/19 23:28:28                 Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                               Case No.: 18−30563
                                                   Chapter: 13
                                            Judge: Deborah L. Thorne

In Re:
   Byron R. Williams Sr.
   12455 S Parnell
   2nd Floor
   Chicago, IL 60628
Social Security / Individual Taxpayer ID No.:
   xxx−xx−1740
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL


You are hereby notified that an Order Dismissing the above case was entered on May 29, 2019




                                                        FOR THE COURT


Dated: May 29, 2019                                     Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
           Case 18-30563           Doc 50       Filed 05/31/19 Entered 05/31/19 23:28:28                         Desc Imaged
                                                Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-30563-DLT
Byron R. Williams, Sr.                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgarcia1                     Page 1 of 2                          Date Rcvd: May 29, 2019
                                      Form ID: ntcdsm                    Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 31, 2019.
db             +Byron R. Williams, Sr.,    12455 S Parnell,    2nd Floor,    Chicago, IL 60628-7121
27260126       +City of Chicago,    Dept. of Revenue,    PO Box 88292,    Chicago, IL 60680-1292
27260127        City of Chicago Dept. of Revenue,     Camera Enforcement Violation,    PO Box 88292,
                 Chicago, IL 60680-1292
27260128        City of Chicago Parking,    121 N LaSalle Street,    Room 107A,    Chicago, IL 60602-1232
27260129        Commonwealth Edison-Care Center,    Bankruptcy Department,     PO Box 6113,
                 Carol Stream, IL 60197-6113
27260130       +Credit Acceptance,    Po Box 5070,    Southfield, MI 48086-5070
27260133       +I57 Auto Group,    16300 Crawford Ave,    Country Club Hills, IL 60478-2056
27260135       +Illinois Tollway,    Attn:Attorney General Legal Dept.,     2700 Ogden Ave.,
                 Downers Grove, IL 60515-1703
27260136       +Illinois Tollway,    PO Box 5544,   Chicago, IL 60680-5491
27260138       +Maria Thomas,    12455 S Parnell,   1st Floor,    Chicago, IL 60628-7121
27260140       +Peoples Gas,    Bankruptcy Department,    200 E. Randolph Street,    Chicago, IL 60601-6302
27260141       +Secretary of State (w45207666245),     Safety & Financial Responsibility,
                 2701 South Dirksen Parkway,    Springfield, IL 62723-1000
27260142        Secretary of State License Renewal,     3701 Winchester Road,    Springfield, IL 62707-9700
27260143       +Sortis Financ Fka Csls,    18451 N Dallas Pkwy Ste,    Dallas, TX 75287-5202

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: courtnotices@chi13.com May 30 2019 02:14:08       Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
27407643       +EDI: ATTWIREBK.COM May 30 2019 05:43:00       AT&T Corp.,   %AT&T Services, Inc,
                 Karen A Cavagnaro - Lead Paralegal,    One AT&T Way, Room 3A104,    Bedminster, NJ 07921-2693
27260125       +EDI: PHINHARRIS May 30 2019 05:43:00      Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,    Chicago, IL 60604-3517
27294453       +EDI: PHINHARRIS May 30 2019 05:43:00      City Of Chicago Department of Finance,
                 C/O Arnold Scott Harris P.C.,    111 W Jackson Blvd Suite 600,    Chicago, IL 60604-3517
27282485       +E-mail/Text: comedbankruptcygroup@exeloncorp.com May 30 2019 02:15:48
                 Commonwealth Edison Company,    ComEd Bankruptcy Department,    1919 Swift Drive,
                 Oak Brook, IL 60523-1502
27260131       +EDI: NAVIENTFKASMDOE.COM May 30 2019 05:43:00       Dept Of Ed/navient,   Po Box 9635,
                 Wilkes Barre, PA 18773-9635
27260134        E-mail/Text: rev.bankruptcy@illinois.gov May 30 2019 02:14:20       Illinois Dept. of Revenue,
                 Bankruptcy Unit,   P.O. Box 19035,    Springfield, IL 62794-9035
27260137        EDI: IRS.COM May 30 2019 05:43:00      IRS,    Internal Revenue Service,   P.O. Box 7346,
                 Philadelphia, PA 19101-7346
27260139       +E-mail/Text: egssupportservices@alorica.com May 30 2019 02:14:54
                 NCO Financial Systems, Inc.,    600 Holiday Plaza Drive,    Suite 300,   Matteson, IL 60443-2238
27435357        EDI: NAVIENTFKASMSERV.COM May 30 2019 05:43:00       Navient Solutions, LLC. on behalf of,
                 Department of Education Loan Services,     PO BOX 9635,   Wilkes-Barre, PA 18773-9635
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27260132       ##+Hoffenberg & Block, LLC,   30 N LaSalle Street,   Suite 3124,                      Chicago, IL 60602-3350
                                                                                                                 TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 31, 2019                                             Signature: /s/Joseph Speetjens
        Case 18-30563       Doc 50    Filed 05/31/19 Entered 05/31/19 23:28:28             Desc Imaged
                                      Certificate of Notice Page 3 of 3


District/off: 0752-1          User: mgarcia1               Page 2 of 2                  Date Rcvd: May 29, 2019
                              Form ID: ntcdsm              Total Noticed: 24

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 29, 2019 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Byron R. Williams, Sr. davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Stewart A Chapman    on behalf of Trustee Marilyn O Marshall schapman@chi13.com
                                                                                              TOTAL: 4
